Citation Nr: 0616915	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for sharp abdominal 
pains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The veteran testified at a video conference hearing before 
the undersigned in February 2006.  A transcript of that 
hearing is associated with the claims file.  

The issue of entitlement to service connection for sharp 
abdominal pains is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a back condition.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
April 1968 with the complaint that he was getting a humpback.  
The examiner noted prominent scapulas, but back and leg 
examinations and x-ray were normal.  In June 1969, the 
veteran was seen for complaints of hunchness in his back.  
The examination was within normal limits and x-rays were 
normal.  The veteran's February 1970 separation examination 
showed normal clinical evaluation of the spine, other 
musculoskeletal.

Treatment records from Geisinger Medical Center dated in 
March 1981 noted the veteran complained of occasional 
discomfort between the scapulae.  The examination showed no 
abnormalities.  The examiner noted that the discomfort 
reported by the veteran from time to time between the 
scapulae was rather typical of a little tightness of muscle 
and nothing else.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.   The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.   38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.   Written notice provided in June 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.   The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.   The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.   Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a back condition.

Service medical records show that the veteran was seen twice 
in service for what he believed was hunchness in his back.  
Although the examiner noted prominent scapulas in April 1968, 
back and leg examinations and x-ray were normal.  The 
veteran's February 1970 separation examination was normal.

There is no medical evidence that the veteran currently has a 
back disability.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a back disability; however, there is 
no medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.





ORDER

Entitlement to service connection for a back condition is 
denied.


REMAND

Service medical records show that the veteran was seen in 
July 1968 with complaints of sharp, stabbing, pains in the 
suprapubic area.  The veteran was given Tylenol.  In March 
1969, the veteran was seen for complaints of diarrhea with 
occasional sharp abdominal pain.  The veteran was given 
Kaopectate.  The veteran was again seen the following day 
with a complaint of sharp pains in the stomach area.  The 
veteran was given Donnatol and he was to continue the 
Kaopectate.  The February 1970 separation showed normal 
clinical evaluation of the abdomen and viscera.

A February 2006 statement from R.J.C., M.D., indicated that 
the veteran had been treated since 1997 and reported a 
motility disorder which he had for many years dating back to 
his military service in Vietnam.  It was noted that the 
veteran had developed diverticular disease and chronic 
gastritis which was also stress related and may have been 
present also during his military years.  

A letter from T.F.C., M.D., received in March 2006 indicated 
that the veteran had been diagnosed with diverticular 
disease, hiatal hernia, and gastritis.  It was the examiner's 
opinion that the abdominal symptoms were due to stress while 
in Vietnam and had been recurrent in time of stress during 
the past thirty eight years.  

Since there has been no VA examination to determine the 
nature or etiology of the veteran's abdominal pain, the Board 
believes that further development of the medical record is 
necessary with regard to this issue.




Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his abdominal pain.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
all diagnoses of the gastrointestinal 
(GI) system that the veteran has.

          B.  The examiner should state a 
medical opinion as to whether it is at 
least as likely as not that any diagnosed 
GI disorder(s) is/are the result of any 
disease or injury in service.  A complete 
rationale for the opinion must be 
provided.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


